Title: To George Washington from Joseph Trumbull, 13 December 1776
From: Trumbull, Joseph
To: Washington, George



My Dear General
Morris town [N.J.] 13th Decr 1776

The Night before last, I left Haverstraw, with intent to come to Head Quarters, expecting by the Intelligence, we had then, to have found your Excellency at Brunswick—But on my arrival here I find matters in a very different Situation in this Quarter—& that I can’t expect to

see Your Excellency ⟨with⟩out going by Easton, & thence, I know not wh⟨ere—⟩therefore on the whole I have engaged Capt. Doughty to come to your Excellency with this—& then go on to Congress, or stop as you shall direct—I conceive in ⟨the⟩ present Situation of Affairs, that the great supplies of Salted Provisions for the Army, another Season must be made in New England—The killing Season is now fast Advancing & will soon be passed—I have been makg preparations—have Salt procured—But am nearly or rather quite out of Cash, for that purpose—& have Little or none to pay off the return Troops at the 1st Jany which will soon be here—(I have also in Charge from the Officers to say to your Excellency—That their Men would Enlist fast, but they have no Money)—I must also mention, the matter of Sendg to Virginia for Flour during the Winter, to be bro’t into New England by Water.
These matters I wished to see Your Excellency upon, & to have gone to Congress, But the Situation of Affairs in New England, with respect to Cash for Salted Provisions[,] the uncertainty of where I shall find yourself, or Congress who I am told here, are gone to Lancaster, & by some that they are gone, even to York town—therefore for me to go on will spend too much Time—& be of non especial service—Have determined me to Write & send Capt. Doughty on, to yourself & Congress, & get back to New England as soon as I can, & borrow Money of the Colony of Connecticut or Individuals, ’till I can receive a Supply from Congress—I conceive 6, or 700,000 dollrs will be necessary for me—The Boston & Albany Chests, I conceive also will need to b⟨e su⟩pplied, for my Deputies, in those Department⟨ts⟩.
I wish your Excellency to forward Capt. Doughty to Congress, & write on these Subjects as you shall think Proper—In mean Time I shall return to Peekski⟨ll⟩ & so to New England, & pay the utmost attention to laying in the best Magazines in my Power—& to preparing my Accots to lay before Continental Auditors, who I hope will attend that Business at Hartford—where I have sent all my Books & Papers, & hope by some time in February to be ready to attend them—I have a Letter from Mr Shaw dated the 7th Inst. by which I am informed, that the Fleet that was off New London, consisting of about 80 Sail Transports & near 20 sail of Armed Vesselles of different Sizes, with about 5,000 Troops, sail’d from thence the day before, they sent a Boat to Dogg them which had Just returned & informes that the Fleet doubled round Point Judith & were standing in for Newport—The Country were all alarmed & flockg in to support the Country—I came to this place this day about 10 oClock, & stop’d with Colo. Remsen, to feed my Horse, & inquire the way to follow Genl Lee, Capt. Doughty told Me he would Pilot me, in two hours—before that Time

was expired, a Gentleman came in & told us that a Party of the Enemy’s Light Horse, Led by a Tory who had dog’d Genl Lee for 2 or 3 days Pass’d, had taken Genl Lee a Prisoner, at White’s Tavern, near Bask⟨enridge,⟩ about 10 oClock this Morning, which Disagreeable ⟨account⟩ is Since confirmed by several of his Guards who ⟨have⟩ escaped, some Wounded, some not—I sincerely C⟨ondole with your⟩ Excellency, on this unfortunate Loss to the ⟨country. They⟩ said the Light Horse used Genl Lee, very Ill—⟨mutilated⟩ off by the Hair of his Head[.] Majr Bradford is Just ⟨come⟩ in; at present it seems no body about the Genl was taken but himself—One Light Horse man, & one of the French gentlemen—Since Writing thus far Mr Bates one of my Clerks is come up with me—who comes on with Capt. Doughty, & will go on to Congress, if necessary.
I shall be exceeding Glad, to receive your Excellency’s Commands—& am with Greatest Respect—Your Excellency’s most Obedient humble servt

Jos: Trumbull


I have Constituted Mr Carpenter Wharton, my Sole Deputy with the Army with power to employ such Persons as are necessary & beg Your Excellency’s Directions & Support to him accordingly—in Money &c. as needed.

